             Case 3:21-cv-03888-RS Document 34 Filed 08/23/21 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Todd Chvat, Esq., SBN 238282
 2   tchvat@wrightlegal.net
 3   Zachary J. Fiene, Esq., SBN 335437
     zfiene@wrightlegal.net
 4
     4665 MacArthur Court, Suite 280
 5   Newport Beach, CA 92660
 6
     Tel. (949) 477-5050; Fax (949) 477-9200

 7   Attorneys for Defendants, Carrington Mortgage Services, LLC and Wilmington Savings
 8   Fund Society, FSB, as Trustee for Upland Mortgage Loan Trust B
 9
                              UNITED STATED DISTRICT COURT
10                        NORTHERN DISTRICT OF CALIFORNIA
11
12   STEVE PERUN, an individual,                Case No.: 3:21-CV-03888-RS

13               Plaintiff,                     ORDER GRANTING STIPULATION
14                                              TO CONTINUE CASE
           vs.                                  MANAGEMENT CONFERENCE AS
15
                                                MODIFIED BY THE COURT
16   CARRINGTON MORTGAGE
17
     SERVICES, LLC; WILMINGTON                  Hearing
     SAVINGS FUND SOCIETY, FSB,                 Date: September 2, 2021
18   TRUSTEE OF UPLAND MORTGAGE                 Time: 10:00 a.m.
19   LOAN TRUST B, and DOES 1-15,               Dept. Ctrm 3 – 17th Floor
     inclusive;                                Complaint Filed: May 24, 2021
20
21               Defendants.                   FAC Filed: July 8, 2021
22                                             Trial Date: None Set
23
24
25         Pursuant to the Stipulation of the Parties to Continue the Case Management
26   Conference for this action sixty (60) days, and for good cause showing, THE COURT
27   HEREBY ORDERS:
28

                                               -1-
          [PROPOSED] ORDER GRANTING STIPULATION TO CONTINUE CASE
                         MANAGEMENT CONFERENCE
                Case 3:21-cv-03888-RS Document 34 Filed 08/23/21 Page 2 of 2




 1         1.      The Case Management Conference for this action, which is currently set for
 2   September 2, 2021, is hereby continued to November 4, 2021, at 10:00 AM in
 3   Courtroom 3, 17th Floor of the above-captioned Court.
 4                 IT IS SO ORDERED.
 5
 6   Date: August 23, 2021
                                            The Honorable Richard Seeborg
 7                                          United States District Court Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-
          [PROPOSED] ORDER GRANTING STIPULATION TO CONTINUE CASE
                         MANAGEMENT CONFERENCE
